Citation Nr: 0110489	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date prior to March 6, 1995, for 
the assignment of a 40 percent evaluation for post-traumatic 
sacroiliac arthritis of the right ilium.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
September 1945 and Regular Philippine Army service from 
September 1945 to May 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which assigned a 40 percent 
evaluation for post-traumatic sacroiliac arthritis of the 
right ilium, effective from March 6, 1995.

The Board notes that in his May 2000 substantive appeal, the 
veteran alleged that an increased evaluation of his back was 
warranted because the pain rendered him immobile and 
disturbed his sleep.  He also reported experiencing 
difficulty standing up due to pain.  This new claim for an 
increased evaluation has not been addressed in a rating 
decision; thus it is referred to the RO for appropriate 
action.  The veteran also alleged increased deformity in his 
fingers and pain and sensitivity in his ears upon exposure to 
the sun.  To the extent that these statements amount to new 
claims of entitlement to service connection or secondary 
service connection, these matters are referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's claim for an increased evaluation of his 
service-connected post-traumatic sacroiliac arthritis of the 
right ilium was received on March 6, 1995.

3.  The medical evidence of record does not demonstrate that 
an increase in disability was factually ascertainable within 
one year prior to the veteran's March 6, 1995 application.  



CONCLUSION OF LAW

An effective date prior to March 6, 1995, for the assignment 
of a 40 percent disability rating for service-connected post-
traumatic sacroiliac arthritis of the right ilium is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it appears that 
the veteran's original claims folder has been lost.  In 1992, 
the claims folder was rebuilt.  The Board recognizes its 
heightened obligation to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

The veteran contends that an effective date of June 25, 1969 
is warranted because that is the date he began claiming 
entitlement to an increased evaluation.  A review of the 
record reflects that in May 1954, the veteran was awarded 
compensation benefits for sacroiliac arthritis as a result of 
a pelvic fracture incurred during World War II service.  A 
July 1967 letter from the RO to the veteran reflects that his 
claim for an increased evaluation of his service-connected 
disability had been received.  In an October 1967 letter to 
the veteran, the RO informed him that an evaluation in excess 
of 10 percent for his service-connected disability was not 
warranted.  A May 1968 letter to the veteran from the RO 
reflects that his claim for an increased evaluation had been 
considered and denied.  The veteran was notified of his 
appellate rights in that correspondence.  A June 25, 1969 
letter to the veteran from the Board states that the Board 
had made a decision in the veteran's case, a copy of which 
was enclosed.  A copy of the Board decision referred to in 
that letter is not of record.  

In approximately July 1992, the veteran again sought 
entitlement to an evaluation in excess of 10 percent for his 
service-connected post-traumatic sacroiliac arthritis of the 
right ilium.  In a November 1992 rating decision, the RO 
determined that an evaluation in excess of 10 percent was not 
warranted.  The veteran was notified of that decision in a 
December 1992 letter from the RO.  VA outpatient treatment 
records dated from 1988 to 1993 noted relevant assessments of 
polyarthritis, fibromyalgia, low back pain secondary to 
degenerative joint disease, fibrositis, and myofascial pain 
syndrome.  A May 1993 VA discharge summary reflects that the 
veteran presented with exacerbation of low back pain with 
radiation to the lower extremities.  The veteran also 
complained of numbness and tingling in his feet.  The veteran 
was discharged with improvement in his low back, which was 
felt to be osteoarthritic in nature.  The veteran did not 
file a notice of disagreement as to the November 1992 rating 
decision.  

Upon VA examination dated in February 1994, mild diffuse 
degenerative changes were noted on x-ray examination of the 
lumbosacral spine.  A magnetic resonance imaging report of 
the lumbosacral spine revealed no evidence of spinal stenosis 
or herniated nucleus pulposus.  The examiner noted limited 
range of motion as well as pain on motion.  Forward flexion 
was noted as to 20 inches from the floor.  The examiner also 
noted atrophied paraspinal musculature.  A diagnosis of a 
sacroiliac fracture with questionable neural impingement and 
possible right shoulder rotator cuff tear was noted.  In an 
April 1994 rating decision, the RO determined that a 20 
percent evaluation was warranted for post-traumatic 
sacroiliac arthritis of the right ilium.  The veteran was 
notified of that determination and his appellate rights in an 
April 1994 letter from the RO.  The veteran did not file a 
notice of disagreement as to that determination.

On March 6, 1995, the RO received a statement from the 
veteran requesting an increased evaluation of his service-
connected lumbar spine condition.  In a March 1995 rating 
decision, the RO denied entitlement to an evaluation in 
excess of 20 percent for post-traumatic sacroiliac arthritis 
of the right ilium.  The veteran filed a timely notice of 
disagreement as to that determination in October 1995.  A 
statement of the case was issued by the RO and the veteran 
filed a timely substantive appeal in January 1996.  As a 
result of that appeal, the veteran was awarded a 40 percent 
disability evaluation for post-traumatic sacroiliac arthritis 
of the right ilium in a June 1999 Board decision.  

VA treatment records dated within one year prior to the 
veteran's March 1995 application for an increased rating 
reflect complaints and treatment relevant to an eye 
condition, a facial rash, and prostate cancer, as well as 
complaints of shoulder, ankle, foot, and back pain.  

As previously noted, the regulation addressing effective 
dates of increased ratings for disability compensation 
provides that the effective date is the date as of which it 
is factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(o)(2).  The veteran's 
service-connected disability is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000), which provides that a 
20 percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation is 
warranted for marked limitation of motion of the lumbar 
spine.  The Board has carefully reviewed the medical evidence 
of record within one year prior to the veteran's March 1995 
claim for an increased evaluation.  Unfortunately, the 
medical evidence dated within one year prior to that date 
does not establish symptomatology warranting an evaluation in 
excess of 20 percent.  Thus, an effective date of the date of 
the claim, March 6, 1995, is appropriate and entitlement to 
an earlier effective date is not warranted.  

The Board recognizes that the veteran has been pursuing an 
increased rating of his service-connected disability since at 
least 1967.  However, those claims were denied by the RO and 
the veteran did not perfect appeals of those prior 
determinations.  Thus, the decisions became final.  The Board 
notes that if the veteran wishes to raise a claim alleging 
clear and unmistakable error (CUE) pursuant to 38 U.S.C.A. 
§ 5109A (West 1991 & Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000), regarding those or any other rating decisions, he 
must do so with specificity.  Crippen v. Brown, 9 Vet. App. 
412, 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
To date however, the veteran has not raised a claim alleging 
CUE and that matter is presently not before the Board for 
consideration.  



ORDER

Entitlement to an effective date prior to March 6, 1995 for 
the assignment of a 40 percent evaluation for post-traumatic 
sacroiliac arthritis of the right ilium is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

